           Case 4:19-mj-10605-REB Document 6 Filed 11/14/19 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                           DISTRICT OF IDAHO
                   U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) VIDEO Initial Appearance on a Complaint
(X) Preliminary Exam: Waived
(X) Govt.’s Motion for Detention: Waived
(X) Detention Hearing

MAGISTRATE JUDGE: Ronald E. Bush                             DATE: 11/14/2019
DEPUTY CLERK/ESR: Lynette C.                                        TIME: 15 min.
Boise/crt#7boi rec                                                 Tape started: 12:30pm

UNITED STATES OF AMERICA                          vs. RUBIN CASTRO-GUADARRAMA
                              MS 4:19-10605-E-REB

Counsel for: United States (AUSA): Justin Paskett
                     Matt Kinghorn-Federal Defender Appointed for Steve Richert today
                     Interpreter: Leslie Davis


(X) Court reviewed the record. (X) Defendant Waived Personal Appearance.
(X) Defendant appears in custody on a Warrant/Complaint.
(X) Complaint provided to Defendant and Waived Reading/Read by Interpreter.
(X) Court conducted Initial Appearance and advised of Maximum Penalties.
(X) Constitutional Rights advised & right to counsel.
(X) Defendant placed under Oath.
(X) Court reviewed Financial Affidavit qualified and appointed FD counsel.
(X) Right Assertion filed.
(X) Court discussed prelim and detention motion with all parties.
(X) Defendant advised will Waive both the Preliminary Exam and Detention Hearing.


(X) ORDER: Court entered Waiver/Order of Detention.

(X) Defendant remanded to custody of USMS.

(X) Defendant’s next appearance date will be notified.
